42 So.3d 285 (2010)
Steven BERTUGLIA, Appellant,
v.
Catherine Bertuglia ROE, Appellee.
No. 5D09-3615.
District Court of Appeal of Florida, Fifth District.
July 30, 2010.
Steven Bertuglia, Fairton, pro se.
No Appearance for Appellee.
PER CURIAM.
We affirm the trial court's denial of Appellant's motion for civil contempt. A party may not be held in contempt for violation of an order which is not clear and definite enough to provide notice of what the party is required to do in order to comply with the court's decree. See Marcus v. Marcus, 902 So.2d 259 (Fla. 4th DCA 2005); Kranis v. Kranis, 313 So.2d 135 (Fla. 3d DCA 1975). Our affirmance is without prejudice to Appellant seeking to have the trial court set a specific visitation schedule.
AFFIRMED.
EVANDER, COHEN and JACOBUS, JJ., concur.